Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract objected to,   at end - - Some  of these walls may include fastening elements formed as recesses by which functional elements such as resilient latches or cooling elements may be attached to the housing - -. Should be added with wording modified as necessary.  Note that this is main  concept of the invention
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11, 005,207. Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims of this case appear to be broadened variations of the claims of the related patent with same applicant .        A    terminal disclaimer should be submitted in next response since allowable claims are indicated 
Claims 1-8, 11-13 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu 6860749.
For claims 1, 2, 3, Wu figure 1 includes a housing 1 with a row of contacts, a first wall 126, second wall 159 (entire circumference) and third wall at line 150, see figures 4, 11, the first wall has fastening elements 127, 128 and third wall 150 has hastening elements 151 both used to fasten functional element 16.  Claim 4, note figure 5 undercut 170.  Claim 5, clearly met and claim 6 dies not avoid reference       claim 7, see figure 8, wire attachment at 140 at rear of second wall.  Claim 8, define .  
Claims 1-6, 8-9, 11-13 rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Olson 5310357.
Claims 1-4, see figure 4, housing 110 with row of contacts, first wall at line 118 with fastening grooves 144, second wall at 114 having fastening element formed by holes that engages contact tabs 154, a selected contact is read as a functional element.  Claim 4, grooves 144 have undercuts.  Claims 5, 6, 9, alignment shown in figures 4, 5, and claim 11 receiving recess is at channel 144 and holes, figure 5 at 118.  Claims 12, 13, mating connector at 112 and note fastening regions 118, 154.                                        Claim 10 defines over cited patents apart from double patenting.
Rejection using Olson could be overcome by addition to specification and argument that terms “functional element”  as used in this case are intended to exclude contacts  as appears to be purpose of invention  .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abrams Neil whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL ABRAMS/               Primary Examiner, Art Unit 2832